Citation Nr: 0939263	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-10 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1962 to April 
1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO). 


FINDING OF FACT

The competent medical evidence shows that the Veteran's 
service-connected disability precludes him from securing or 
following a substantially gainful occupation.

CONCLUSION OF LAW

Criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a 
rating may be assigned where the schedular rating is less 
than total, and when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

It is further provided that the existence or degree of 
nonservice-connected or previous unemployability status will 
be disregarded where the percentages referred to in this 
paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating 
agency, such service-connected disabilities render the 
Veteran unemployable.  Marginal employment - defined as when 
a Veteran's 
earned annual income does not exceed the poverty threshold 
for one person - shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16.

The Veteran contends that because of his difficulty in 
hearing, he is unable to work.  Resolving reasonable doubt in 
favor of the Veteran, the Board will grant his claim for the 
reasons that follow.

First, the Board recognizes that the Veteran's hearing is 
substantially impaired.  The examiner in a July 2007 VA audio 
examination found that the Veteran suffers from a severe to 
profound sensorineural hearing loss bilaterally.  Such a 
conclusion is reflected in the Veteran's current 80 percent 
rating for bilateral hearing loss.  The Veteran is also 
service-connected for tinnitus at the regulatory maximum of 
10 percent, resulting in a combined rating of 80 percent.  
These two ratings thus satisfy the schedular criteria for 
consideration of TDIU.

The Board also notes that the Veteran is not currently 
working, and that he has not worked since December 1996.  In 
a February 2008 hearing with a Decision Review Officer prior 
to the issuance of the Statement of the Case, the Veteran 
stated that he received a disability pension from his former 
employer.  He further stated that he was awarded the pension 
both because of his hearing loss and because of a foot injury 
he sustained.  The Veteran testified at that hearing that he 
has not sought work, as he believes that with his hearing 
loss and other ailments, no employer would hire him.

The Veteran underwent a battery of VA examinations in the 
summer of 2007.  In a July 2007 audio examination, the 
examiner wrote that the Veteran's hearing loss and poor 
speech recognition ability would make it difficult for him to 
understand speech when background noise is present or when he 
could not see the speaker's face.  The examiner found that 
such difficulty would negatively impact the Veteran's 
employment in jobs requiring communication, especially over 
the phone.  


In his February 2008 hearing, both the Veteran and his 
representative described how the Veteran's hearing loss would 
impact his ability to work.  Previously, the Veteran had been 
employed doing both carpentry and mechanic duties.  The 
Veteran spoke of how his service-connected disability would 
impact his ability to do this job.  The Board finds the 
Veteran's testimony in this regard credible and probative.

In benefits cases, VA grants the benefit of the doubt to 
Veterans.  Specifically, 38 C.F.R. § 3.102 (2008) provides 
that "when, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant."  
Here, though the VA audio examiner did not explicitly state 
that the Veteran is unemployable due to his service-connected 
bilateral hearing loss, she did state that his disability 
would negatively impact employment in jobs that require 
communication.  In view of the severity of the Veteran's 
hearing impairment in conjunction with his work history as a 
carpenter and mechanic, the Board finds that there are likely 
few, if any jobs available to him.  It is reasonable to 
assume that in his line of work, coordination with others 
would be difficult considering the background noise in 
conjunction with his severe hearing impairment.  Resolving 
reasonable doubt in the Veteran's favor, the Board thus finds 
that the Veteran is unemployable as a result of his service-
connected disability.  Accordingly, the Board concludes that 
the criteria for a TDIU have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.17, 4.19, 4.25.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  In this case, the Board is granting in full the 
benefit sought on appeal, and any error committed with 
respect to the duty to notify or the duty to assist is deemed 
harmless. 



ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
the rules and regulations governing the award of monetary 
benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


